Citation Nr: 1028192	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  04-34 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to compensation benefits under the provisions of 38 
U.S.C.A. § 1151 for the residuals of Crohn's disease.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to December 
1980; he also had service with the National Guard.

This matter now is before the Board of Veterans' Appeals (Board) 
from an Order of a United States Court of Appeals for Veterans 
Claims (Court) dated on June 26, 2009, which vacated a November 
2007 Board decision and remanded the case for additional 
development.  

The appeal had initially arisen on appeal from an August 2003 
rating decision by the RO.

In May 2005, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file.

The Board had earlier remanded the case to the RO for additional 
development in January 2006.



FINDINGS OF FACT

1.  The Veteran is not shown to have developed Crohn's disease 
due to medical fault on the part of VA or due to an unforeseeable 
event incident to VA treatment.  

2.  The Crohn's disease is not shown to have undergone an 
increase in disability beyond normal progression caused by 
medical fault on the part of VA or an unforeseeable event 
incident to any such treatment; nor is any measured increase in 
disability shown to have been the proximate result of VA's 
failure to timely diagnose or appropriately treat that disease 
process or any failing of the Veteran to follow medical 
instructions or pursue indicated diagnostic or treatment 
recommendations.  



CONCLUSION OF LAW

The requirements for compensation benefits pursuant to 38 U.S.C. 
§ 1151 for the residuals of Crohn's disease due to VA medical 
treatment, or lack thereof, have not been met.  38 U.S.C.A. § 
1151 (West 2002 & Supp. 2009); 38 C.F.R. § 3.358 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VCAA (Veterans Claims Assistance Act), codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into 
law on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim in the 
August 2003 rating decision, he was provided notice of VCAA in 
June 2003.  An additional VCAA letter was sent in April 2007.  

The VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  

The Veteran also received additional notice in April 2007, 
pertaining to the downstream disability rating and effective date 
elements of his claim, and was furnished a Supplemental Statement 
of the Case in August 2007.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159.  

A relevant VA examination was conducted in August 2003 and 
addenda to the evaluation were added to the file in July and 
August 2004.  Additionally, the Board sought and received an 
advisory medical opinion from a VA specialist in gastroenterology 
in December 2009.

The Board concludes that all available evidence that is pertinent 
to the claim decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a decision 
on the issue.

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim, including at his May 2005 
videoconference hearing. The Board additionally finds that 
general due process considerations have been complied with by VA.  
See 38 C.F.R. § 3.103 (2009).

Finally, to the extent that VA has failed to fulfill any duty to 
notify and assist the Veteran, the Board finds that defect would 
not be more than harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, however, as there is no evidence that any failure 
on the part of VA to further comply with VCAA reasonably affects 
the outcome of this case, the Board finds that any such omission 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


II.  Factual Background and Analysis

The Veteran asserts that compensation benefits are warranted 
under the provisions of 38 U.S.C.A. § 1151 for the residuals of 
Crohn's disease due to VA's failure to treat him in January 1995 
and in June 2001.  

Specifically, the Veteran contends, including in his testimony at 
the May 2005 videoconference hearing, that VA was negligent in 
not discovering that he had Crohn's disease during treatment in 
1995 or thereafter and in connection with surgical treatment 
rendered in June 2001 and that this led to an unnecessary level 
of additional disability.  

In general, when a veteran experiences additional disability as 
the result of hospital care, medical or surgical treatment, or 
examination furnished by VA, disability compensation shall be 
awarded in the same manner as if such additional disability or 
death were service connected.  38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 provide that when there is 
no willful misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in the 
same manner as if service connected if the disability was caused 
by (A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which is not reasonably 
foreseeable.

Thus, a claim for benefits under the provisions of 38 U.S.C.A. § 
1151 must be supported by medical evidence showing additional 
disability from VA hospitalization, or medical or surgical 
treatment. 

To establish causation, the evidence must show that VA treatment 
resulted in additional disability.  Merely showing that a veteran 
received care, treatment or examination and that the veteran 
afterward had additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1) (2009).  

Additionally, hospital care, medical or surgical treatment, or 
examination cannot be found to cause the continuance or natural 
progress of a disease or injury for which the care, treatment, or 
examination was furnished, unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

Additional disability caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 C.F.R. § 
3.361 (c)(3).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault of VA's part, it 
must be shown that VA treatment caused additional disability and 
VA failed to exercise the degree of care that would be expected 
of a reasonable health care provider or VA furnished such 
treatment without the Veteran's informed consent.  38 C.F.R. 
§ 3.361 (d)(1).  

Whether the proximate cause of the additional disability was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  38 C.F.R. § 3.361 (d)(2).


In this case, the Veteran was referred to a VA surgical service 
for treatment of an external hemorrhoid in December 1994.  Dr. G. 
noted at that time that the Veteran had "poor bowel habits and 
secondary symptoms, including posterior anal fissure and sentinel 
pile.  He [might] have hemorrhoids too."  

The plan was to pursue conservative management with changed bowel 
habits, and a stool softener was prescribed.  Dr. G also sought a 
further assessment of the intestine through endoscopy and barium 
study in January 1995.  

It was noted in January 1995, prior to a VA barium enema, that 
there was a prominent, but non-specific, gastrointestinal gas 
pattern, which was noted to be not unusual.  The consult sheets 
in the chart stated that the patient had had ongoing problems for 
5 to 6 years with pain and rectal bleeding at the time of bowel 
movements.  The impression was that the abdomen appeared to be 
non-acute.  

The Veteran underwent a barium enema in January 1995 for rectal 
bleeding.  According to the examination report, no abnormality 
was demonstrated.

The subsequent private and VA treatment shows that the Veteran 
was seen for gastrointestinal problems, with an assessment in 
October 1998 of recurrent perirectal abscess.

In a September 2000 VA clinical record, the Veteran was noted to 
have been bothered by rectal fissures and abscesses for several 
years, with the most recent surgery approximately three years 
earlier.  The VA examiner described his ongoing complaints, noted 
some sanguinous drainage on her glove during a rectal 
examination, and requested a consultation for possible endoscopy.  
It was reported that the Veteran had not gone for follow-up due 
to transportation problems.  

In an October 2000 private treatment record from the Cary Medical 
Center, the Veteran was found to have a recurrent anal fissure.  
An October 2000 operative note stated that the induration was 
felt in the anal canal and that "[a] rigid proctosigmoidoscopy 
was carried out to be sure that there was no inflammatory change 
proximal to this...no mucosal lesion was seen or inflammation."  
There were also references to treatment in May 2001 of a 
recurrent perirectal abscess.

The only treatment records dated in June 2001 refer to medical 
care rendered by a private health care provider, with the Veteran 
undergoing an exploratory laparotomy, ileocecal resection and 
ascending colon side-to-side stapled anastomosis due to Crohn's 
disease at the Cary Medical Center in June 2001.  

There are VA treatment records dated in May 2001 when the Veteran 
was noted to have a rectal abscess that was lanced.  The Veteran 
was to have the packing removed by VA, but reportedly removed the 
packing himself because he could not wait.

According to an August 2003 opinion from a VA physician who 
examined the Veteran and reviewed the pertinent evidence, there 
was no problem with the treatment received from VA.  It was noted 
that the Veteran did not return for follow-up as planned because 
of transportation problems and subsequently went solely to a 
private medical source that ultimately identified and treated his 
gastrointestinal disability.

The July and August 2004 addenda from the August 2003 VA examiner 
reported that the treatment records added to the file, including 
the January 1995 barium enema report, did not change the 
examiner's opinion that VA treatment did not cause additional 
gastrointestinal disability.  The examiner noted that the results 
of the January 1995 barium enema were essentially normal.

According to a February 2007 report from a different VA health 
care provider, who reviewed the claims file, VA was not at fault 
in its treatment of the Veteran, including in May 2001, because 
the Veteran had not returned for requested follow-up after 
treatment.

In December 2009, the Board requested a medical opinion from VHA.  
A VA gastroenterology specialist reviewed the claims folder and 
noted that the Veteran had a history of recurrent anal fissures 
and perirectal abscesses and later developed stricturing ileal 
Crohn's disease and fistulas.  

The VA medical specialist opined that, when the Veteran was being 
evaluated for rectal bleeding in 1995, he was appropriately 
assessed as having no mucosal inflammation or other signs of 
structural abnormalities of the lower intestine.  

The rationale was that signs of Crohn's disease were not evident 
on those studies (i.e., rectal inflammation, sacroiliac joint 
disease, thickening the haustral folds, or loss of the normal 
haustral pattern).  

The VA medical specialist added that, in the aggregate, 
examinations were performed and/or recommended to evaluate the 
intestine for signs of inflammation that could be associated with 
any ongoing perirectal symptoms.  The Veteran also had the rest 
of his colon and terminal ileum investigated with no indication 
that positive findings were present or missed.  

The VA medical specialist concluded that there was no failure to 
diagnose Crohn's disease out of carelessness, negligence, lack of 
skill or error in judgment.  She further noted that there 
consequently did not appear to be additional disability that 
could have been avoided.  

The Veteran was noted to have clearly had severe disease found at 
surgery and had ongoing active disease and symptoms.  The VA 
medical specialist added "that [her] patients with disease that 
were initially diagnosed endoscopically were very challenging to 
manage and ultimately required surgical intervention, and thus it 
could not be definitively stated that an earlier diagnosis could 
have avoided a surgery."

In reviewing this case, the Board first must acknowledge that, in 
connection with the June 2009 Joint Motion for Remand, the 
Veteran's representative asserted that the earlier decision did 
not address whether VA failed to diagnose Crohn's disease or 
otherwise apply the provisions of 3.361(c)(2) and (3) to the 
medial evidence.  

However, the competent evidence at the time of the earlier 
decision clearly established that the Veteran had not developed 
any additional disability due to carelessness, negligence, lack 
of proper skill, error in judgment or a similar instances of 
fault in connection with VA treatment as set forth by the 
provisions of 38 U.S.C.A. § 1151.  Significantly, no favorable 
nexus evidence has been presented in support of the Veteran's lay 
assertions in this claim.  

In addition, the recently obtained VA medical opinion, based on a 
thorough review of the record with rationale, now serves to 
confirm that there had been no failure by VA to timely diagnose 
or properly treat the Crohn's disease prior to the exploratory 
surgery performed in June 2001.  

First, the reviewing medical specialist noted that VA properly 
assessed the Veteran for symptoms of rectal bleeding and possible 
mucosal inflammation in 1995 when a barium study revealed no 
signs suggestive of inflammatory bowel disease in connection with 
his perirectal symptoms.  

Next, the reviewing medical specialist opined that, in connection 
with later treatment for perirectal abscesses and a fissure 
excision in 1998, the Veteran exhibited no findings consistent 
with terminal ileal disease and that, after being seen by VA in 
September 2000, he then sought private medical care without 
undergoing a possible endoscopy from VA.  

In any event, in October 2000, a private proctosigmoidoscopy was 
performed, but did not show any inflammatory changes or other 
findings that prompted the performance of other diagnostic 
procedures.  Certainly, to the extent that the private medical 
assessment at this time represented a continuation of earlier 
treatment by VA, the Board can find no basis for concluding that 
VA failed to extend reasonable medical care to the Veteran.  

Certainly, to the extent that the demonstrated findings were 
negative, the Board finds no basis for concluding that VA had 
failed to appropriately or timely diagnosis the Veteran's Crohn's 
disease.        
         
Finally, the reviewing medical specialist found no earlier VA 
records suggestive of the acute symptoms for which the Veteran 
was hospitalized on an emergency basis at the private facility in 
June 2001.   The surgery was exploratory in nature and identified 
the Crohn's disease for the first time.  

Given the recorded findings over time, the reviewing medical 
specialist also concluded that there was no additional disability 
that could have been avoided in this case.   

In addressing the provisions of 38 C.F.R. § 3.361(c)(3), the 
medical evidence does not show that any failure on the Veteran's 
to follow medical instructions caused or contributed to the 
development of additional disability in this case.  

Based on the evidence of record, the Board concludes that there 
is no competent evidence of incompetence, error in judgment or 
lack of skill in the treatment, or lack thereof, provided to the 
Veteran by VA for the period extending from January 1995 to May 
2001.

Despite the May 2005 hearing testimony and the written statements 
by and on behalf of the Veteran in support of his claim, it is 
well established that a lay person without medical training is 
not qualified to render medical opinions involving causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1).

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim for benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 for the residuals of Crohn's 
disease, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

VA compensation benefits for residuals of Crohn's disease under 
the provisions of 38 U.S.C.A. § 1151, due to VA treatment, or 
lack thereof, are denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


